In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00109-CR



        WELDON BOYCE BRIDGES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 159th District Court
               Angelina County, Texas
              Trial Court No. CR-27979




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Weldon Boyce Bridges, convicted for aggravated sexual assault of a child, 1 appeals 2 pro

se from the denial of his motion for forensic DNA testing in Angelina County. 3 In his request

for DNA testing, he asked to have his DNA analyzed and compared “against the D.N.A. sample

taken at SANE Test, and conduct D.N.A. ‘Contact Strip’ Test” performed on a prior sample.

(CR 268)

        Bridge’s sole cognizable point of error 4 is unclear. He complains because the “State

accepted evidence at trial that was subjected to DNA Testing without objection,” points out that

trace evidence was not tested, and then

        contends that “not tested” or the omitted contact strip testing, or any test needed
        to meet the burden of proof, or alternative discovery in another perpetrator, was
        denied by the trial court on post-trial motion for DNA. . . . The state without
        objection and subject DNA Testing thus, invoking inculpatory and exculpatory
        evidence, and now is subject to appellate review.

As we interpret that argument, Bridges complains because the trial court denied his motion for

DNA testing of trace evidence referenced by the DNA laboratory. The trace evidence language
1
 In his underlying conviction, Bridges pled guilty to one count of a two-count indictment for aggravated sexual
assault of a child. On July 15, 2009, as part of a plea agreement, he was found guilty and sentenced to twenty-two
years’ imprisonment.
2
 We earlier had dismissed Bridges’ appeal for want of prosecution after he repeatedly ignored our directives and
appellate deadlines. The Texas Court of Criminal Appeals reversed our dismissal and remanded the case to this
Court without a substantive opinion ostensibly because we dismissed due to his failure to file a brief.
3
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
4
 Bridges also raises other issues, all of which relate exclusively to the underlying trial and conviction. Bridges’
conviction was pursuant to a plea agreement, and he also signed a waiver of his right to appeal from that conviction.
We may not address those matters in this appeal. In re Garcia, 363 S.W.3d 819 (Tex. App.—Austin 2012, no pet.);
Hooks v. State, 203 S.W.3d 861 (Tex. App.—Texarkana 2006, pet. ref’d).

                                                         2
is based on a letter from the laboratory stating that no semen was found, apparent blood was

detected on panties, “and that trace evidence was collected from the panties.”

       The State points out that little physical evidence was presented at trial. There was no

indication that any samples were taken during a SANE test—nearly five months had elapsed

between the date of the assault and the victim’s outcry. The State posited that perhaps Bridges

was actually referring to three pairs of panties, which Bridges had provided to investigators and

which he claimed to have kept for protection in case he was accused of wrongdoing. The State

informed the trial court that, even though no chain of custody existed, it nevertheless had the

panties tested. The testing produced no evidence of DNA from any male. Accordingly, the

testing has already been done and did not prove or disprove Bridges’ guilt.

       Under Article 64.03 of the Texas Code of Criminal Procedure, a defendant is not entitled

to DNA testing unless he or she first shows that unaltered evidence is available for testing, that

identity was an issue in the case, that there is greater than a fifty percent chance that he or she

would not have been convicted if DNA testing provided exculpatory results, and that the request

is not to delay the execution of the sentence. See TEX. CODE CRIM. PROC. ANN. art 64.03(a)

(West Supp. 2013); Ex parte Gutierrez, 337 S.W.3d 883, 899 (Tex. Crim. App. 2011); Prible v.

State, 245 S.W.3d 466, 467 (Tex. Crim. App. 2008). If, regardless of the results, testing would

not show by a preponderance of the evidence that a criminal defendant would not have been

convicted, then there is no reason for the court to order the DNA testing. Prible, 245 S.W.3d at

470.




                                                3
       Even if there is available some trace evidence that could be tested effectively and we

entirely disregarded the fact that there is nothing to show the source of the panties, the motion

still fails. The victim’s identification of Bridges is not an issue. If the panties contained DNA of

another male, it would not be exculpatory of Bridges’ guilt, it would merely show that panties

from an unknown source had DNA from another male. If we assumed that the panties did

belong to the victim, at most it might show that the panties had been in contact with another male

and would not create the requisite greater than fifty percent probability that Bridges would not be

convicted of sexually assaulting this victim. In summary, this is a situation in which granting

DNA testing would, at most, “muddy the waters.” That is insufficient to mandate testing.

Gutierrez, 337 S.W.3d at 901.

       We affirm the trial court’s order denying the motion for forensic DNA testing.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        April 2, 2014
Date Decided:          April 11, 2014

Do Not Publish




                                                 4